Citation Nr: 0913561	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-00 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	Richard Morrissette, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to May 1974.  

This matter returns to the Board of Veterans' Appeals (Board) 
following remands issued in February 2007 and January 2008.  
This matter was initially on appeal from a May 2004 decision 
of the Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises (Committee), which denied the 
Veteran's waiver request on the basis that it was not timely 
filed.  In February 2007, the Board determined that the 
Veteran did file a timely waiver request and remanded the 
underlying issue of entitlement to a waiver of pension 
overpayment benefits for further adjudication.  In March 
2007, the Committee on Waivers and Compromises denied the 
Veteran's request for waiver upon finding that he had acted 
in bad faith by failing to report income.  However, in a 
subsequent decision dated in June 2007, the Committee 
determined that it was prohibited from granting a waiver of 
the overpayment because of legal action that had been taken 
against the Veteran noting that the Veteran had been 
convicted and served prison time for fraud.    

The record reflects that the Veteran testified at 
videoconference hearings before the undersigned Veterans Law 
Judge in September 2006 and September 2007.  The transcripts 
of the hearings are associated with the claims file and have 
been reviewed.  


FINDINGS OF FACT

1.  In December 1995, the Veteran did not accurately report 
his income which resulted in an overpayment of nonservice-
connected pension benefits.  

2.  The Veteran has pled guilty to VA pension fraud.  



CONCLUSION OF LAW

Waiver of recovery of the overpayment of nonservice-connected 
pension benefits is precluded by reason of fraud on the part 
of the Veteran.  38 U.S.C.A. §§ 5302, 6102 (West 2002); 38 
C.F.R. §§ 1.962, 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, in Barger v. Principi, 16 Vet. App. 132 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, noting that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Notwithstanding the above, the Board notes that the Regional 
Office (RO) has explained to the Veteran the basis for 
finding overpayment and why his waiver request was denied in 
correspondence issued during the course of this appeal.  The 
Veteran has also been afforded with ample opportunity to 
present information and evidence in support of his claim and 
was afforded two Board hearings before the undersigned in 
connection with his appeal.  The Board notes that the 
Veteran's representative wrote in January 2009 correspondence 
that he intended to submit new evidence to VA in support of 
the Veteran's appeal but had not submitted the evidence to 
date due to unspecified communications between his office and 
the Veteran.  However, the Veteran and his attorney were 
advised in the December 2008 letter that the case was being 
returned to the Board and that there was a time limit for 
submitting new evidence directing them to 38 C.F.R. § 20.1304 
for further information.  Under this regulation, an appellant 
and his representative will be granted a period of 90 days to 
submit additional evidence following the mailing of notice to 
them that an appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board, or until the date the appellate 
decision is promulgated by the Board, whichever comes first.  
Such time period has expired and no additional evidence has 
been received.  The Veteran and his attorney have been 
afforded ample time and opportunity to submit additional 
evidence and the Board finds no reason to delay adjudication 
of the claim.  The Board further finds that there had been 
compliance with its prior Remands.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In light of the foregoing, the Board finds that this case is 
ready for appellate review.  

Analysis 

The Veteran essentially asserts that he should not have to 
repay an overpayment of nonservice-connected pension benefits 
in the original amount of $66,248.66 because he did not act 
in bad faith or fraudulently in failing to report a very 
substantial amount of relevant income to VA.  He asserts that 
he misunderstood what was being asked in the December 1995 
Income-Net Worth and Employment Statement form and did not 
believe that the amount represented "income" because he had 
already committed the funds to payment for contractors 
working on a renovation project in his home.  He further 
indicates that repayment of the debt would result in 
significant financial hardship.  

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a) 
(2008).  In any case where there is an indication of fraud or 
misrepresentation of a material fact on the part of the 
debtor or any other party having an interest in the claim, 
action on a request for waiver will be deferred pending 
appropriate disposition of the matter.  However, the 
existence of a prima facie case of fraud shall, nevertheless, 
entitle a claimant to an opportunity to make a rebuttal with 
countervailing evidence; similarly, the misrepresentation 
must be more than non-willful or mere inadvertence.  The 
Committee may act on a request for waiver concerning such 
debts, after the Inspector General or the Regional Counsel 
has determined that prosecution is not indicated, or the 
Department of Justice has notified VA that the alleged fraud 
or misrepresentation does not warrant action by the 
department, or the Department of Justice or the appropriate 
United States Attorney, specifically authorized action on the 
request for waiver.  38 C.F.R. § 1.962(b) (2008).  "Bad 
faith" is defined in VA regulations as "unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government."  38 
C.F.R. § 1.965(b)(2) (2008).

Addressing the veteran's claim for a waiver of recovery of 
the overpayment, the initial question is whether there was 
any indication of fraud, misrepresentation or bad faith on 
the part of the veteran in the creation of the overpayment.  
38 U.S.C.A. § 5303(c); 38 C.F.R. § 1.962(b).  If any of these 
elements are found to exist, a waiver of the overpayment debt 
is precluded.  38 C.F.R. § 1.965(b) (2008).

In the January 2008 Remand, the Board explained that VA had 
discovered that the Veteran had unreported income for 1996 
and his case had been referred to the VA Office of Inspector 
General Office of Investigation (OIG) for a criminal 
investigation of pension fraud.  It was also noted that the 
record indicated that the Veteran served five months in 
prison in 2003 for what appeared to be a misdemeanor; 
however, the actual result of the OIG investigation was not 
known nor was it evident why the Veteran had served five 
months in prison.  Consequently, the Board remanded the claim 
in order to obtain an investigative summary from the OIG or 
otherwise document for the record the result of the OIG 
investigation that began in 2000 due to an allegation of 
pension fraud.  

The record reflects that an OIG investigative summary, which 
includes a thorough discussion of the facts and history 
relevant to the issue on appeal, has been associated with the 
claims folder pursuant to the Board's remand.  See September 
2008 VA OIG Memorandum and attached summary.  In pertinent 
part, the OIG investigative summary reveals that the Veteran 
was sentenced on May 6, 2003 to 5 months imprisonment after 
pleading guilty to Title 38, U.S.C. § 6102, Fraudulent 
Acceptance of VA Payments, and was ordered to pay restitution 
to VA for pension fraud at that time.  As stated above, 
recovery of overpayment of any benefits made under laws 
administered by VA can only be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver.  As the record shows that the Veteran has pled 
guilty to VA pension fraud, waiver of recovery of overpayment 
for nonservice-connected pension benefits is precluded.  The 
appeal is denied.    

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
  

ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
nonservice-connected pension benefits is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


